In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-21-00020-CR
           No. 02-21-00021-CR
      ___________________________

   Ex parte Adam Matthew Hammond


   On Appeal from the 78th District Court
            Wichita County, Texas
  Trial Court Nos. 60015-B*1-2, 61301-B*1-3


  Before Sudderth, C.J.; Kerr and Birdwell, JJ.
Memorandum Opinion by Chief Justice Sudderth
                             MEMORANDUM OPINION

       Appellant Adam Matthew Hammond stands accused of the aggravated sexual

assault of his eight-month-old son, two counts of indecent exposure with his son,

threatening to retaliate against the child’s mother (Mother) for reporting the alleged

abuse, and animal cruelty. See Tex. Penal Code Ann. §§ 21.11(a)(2), 22.021(a)(1)(B)(iii),

36.06(a)(1)(B), 42.092(b). Bail was set at $35,000 for the aggravated-sexual-assault

charge, $15,000 for each indecency-with-a-child charge, $5,000 for the retaliation

charge, and $2,500 for the animal-cruelty charge, totaling $72,500.

       Since his March 2018 arrest, Hammond has not posted bail. In February 2021,

he applied for a bail reduction through a writ of habeas corpus, arguing that the bail

amounts were excessive, oppressive, and beyond his financial means. The trial court

held a hearing, considered the parties’ arguments and evidence, and declined to reduce

his bail. Because we cannot conclude that the trial court erred by declining to reduce

his bail, we affirm the trial court’s order.

                                       Background

       Hammond called two witnesses to testify on his behalf: his grandmother, Justine

Hammond, and his mother, Erin Hammond. The State did not call any witnesses but

offered exhibits, including two probable-cause affidavits, two arrest-warrant affidavits,

and five disciplinary incident forms from the jail. The exhibits were admitted into

evidence by the trial court without objection.



                                               2
I. The allegations against Hammond

      The following is a cumulative recitation of the facts as presented in the probable-

cause and arrest-warrant affidavits admitted into evidence:

      On the morning of March 27, 2018, Mother called police to report Hammond’s

sexual abuse of their eight-month-old son. She reported to the responding officers that

Hammond had sexually assaulted their son that morning by putting his mouth on their

son’s penis.1 She also described an ensuing argument in which he allegedly threatened

to attack police officers, “smash her head in,” destroy property, and kill their dogs if

she reported the incident to police.2 According to Mother, Hammond initially denied

abusing their son that morning, but then “admitted to doing it by saying ‘he couldn’t

help himself’ and that ‘he has an attraction to their son’” and that was why he regretted

having a child. Officers arrested Hammond later that day, and he confessed in a police

interview to placing his mouth on his son’s penis that morning.

      When confronted with his confession, Justine posited that he confessed under a

state of duress, questioned Mother’s credibility, and recounted an incident when she

heard Mother threaten Hammond by telling him, “If you don’t give me that [tax-refund]




    Mother also told the officers that on an earlier occasion she had discovered
      1

Hammond masturbating in the shower with their son present.
      2
       Mother also stated that afterwards she had heard him kicking their dogs and that
he had injured one to the point it was unresponsive and appeared to be barely breathing.


                                           3
money, I’m going to say you molested our son.” She also claimed that Mother had

accused her own father of molesting her and had threatened suicide “several times.”

      In what seemed to be an attempt to buttress Justine’s duress claim, Erin

described Hammond as seeming “disassociated” and “under . . . a cloud” after his

arrest. But she also testified that he became “more cognizant” and “was himself again”

after she spoke to him.

II. Hammond’s background and lack of financial resources

      Hammond is 21 years old and until recently he lived most of his life in Waurika,

Oklahoma, about 35 minutes from Wichita Falls. None of his family lives in Waurika

anymore—his brothers, sisters, Justine, and Erin now live in Wichita Falls and the

surrounding area. Hammond never graduated from high school, and he had worked at

a Wichita Falls fast-food restaurant in the three to four months before his arrest.

      Justine and Erin testified that Hammond owned no valuable property, such as a

home, a vehicle, jewelry, or appliances that he could sell in order to post a bond. Nor

was Justine aware of any money set aside, either by Hammond or anyone else, that he

could use to post bond; Erin confirmed that the family did not have the money to do

so. But Justine testified that she gives him $30 to $60 a month through his commissary

to purchase basics like “hygiene products and clothes.”




                                           4
      Though Hammond has no significant criminal history,3 exhibits showed that

Hammond had been cited in jail twice for fighting with other inmates, twice for refusing

to follow written or oral directives, and once for hoarding medication and introducing

tobacco to the unit.

      Erin admitted that Hammond had been in fights with his stepfather in the past

but attributed them to his being a “bull-head teenager.” On cross-examination, she

agreed that Hammond had problems with the stepfather as an authority figure and that

he reacted somewhat violently with him.

      With regard to Hammond’s mental health, Erin testified that Hammond had

expressed suicidal thoughts “quite often” starting when he was 15 years old and that he

expressed such thoughts after his arrest but “not as much.”4 And, according to Erin,

Hammond received “several [daily] medications”—ostensibly addressing mental health

issues—while in jail. Erin testified that the family had urged Hammond to get treatment

at some point before his arrest, but he “made excuses not to go,” and she admitted that

she could not “force” him to seek help. Erin also acknowledged that Hammond did

not have an established mental healthcare provider outside of jail.




      3
       During her testimony, Justine alluded to a misdemeanor theft he committed as
a juvenile.

      Erin also admitted that suicidal thoughts could be brought on by feelings of
      4

extreme guilt.


                                           5
      Erin believed Hammond could follow any bond conditions put in place,

including having no contact with his child or any other child. She also expected that he

would comply with the requirement that he wear an ankle monitor, expressing doubt

that he would attempt to flee anyway, because he had told her that “he wants to fight

them because he did not do it.”

III. The parties’ arguments and the trial court’s decision

      Even though Hammond’s counsel admitted that his bails were “not terribly

high,” he stressed that Hammond had been in jail for almost three years5 and did not

have the ability to post a bond to meet the required bails. He also asserted that

Hammond had been in a “mental health crisis” at the time he confessed, and that

Mother had made previous false accusations. The State responded by labeling the bail

amounts as “shockingly reasonable,” questioning whether the family could ensure he

would return to court when they had been previously unsuccessful in persuading him

to get mental-health help, asserting that his release could endanger children in the

community, and pointing out inconsistencies in Erin’s and Justine’s testimony that may

have undermined their credibility. The State also requested a special setting in light of

Erin’s testimony that Hammond desired to have the case heard quickly.




      5
       Hammond’s counsel did not imply any misconduct by the State related to any
delay of a final trial.


                                           6
         After taking the application under advisement, the trial court denied the

requested relief.

                                        Discussion

I. Applicable law and standard of review

         The primary purpose for setting bail is to secure the presence of the defendant

in court at his trial. Ex parte Vasquez, 558 S.W.2d 477, 479 (Tex. Crim. App. 1977). The

amount should be sufficiently high to give reasonable assurance that the defendant will

comply with the undertaking but should not be set so high as to be an instrument of

oppression. Ex parte Bufkin, 553 S.W.2d 116, 118 (Tex. Crim. App. 1977). In setting

bail, courts are to consider certain factors including the length of the sentence and

nature of the offense, including any aggravating factors; the defendant’s work history,

family ties, and length of residency; the defendant’s ability to post the bond; any prior

criminal record; and conformity with past bond conditions. Tex. Code Crim. Proc.

Ann. art. 17.15; Ex parte Rubac, 611 S.W.2d 848, 849–50 (Tex. Crim. App. [Panel Op.]

1981).

         In contesting the amount of bail, the defendant has the burden to show that it is

excessive. Ex parte Rodriguez, 595 S.W.2d 549, 550 (Tex. Crim. App. 1980). We review

the trial court’s decision in setting bail for an abuse of discretion, and we will not disturb

its decision if it is within the zone of reasonable disagreement. Ex parte Wood, 308

S.W.3d 550, 552 (Tex. App.—Beaumont 2010, no pet.).



                                              7
II. Application

       A. Nature of the offenses and possible sentences

       The nature of the offenses and the possible sentences are the “primary factors”

we consider in evaluating a bail decision. Ex parte Hunt, 138 S.W.3d 503, 506 (Tex.

App.—Fort Worth 2004, pet. ref’d). The charges against Hammond are unquestionably

serious. Most serious is the charge of aggravated sexual assault, a first-degree-felony

for which, if convicted, Hammond faces a minimum 25-year sentence and a maximum

life sentence without the possibility of parole. See Tex. Penal Code Ann. §§ 12.32

(setting maximum punishment for first-degree felony at life sentence and a fine up to

$10,000), 22.021 (designating aggravated sexual assault as a first-degree felony and

increasing minimum sentence to 25 years if the victim is younger than 6 years old); Tex.

Gov’t Code Ann. § 508.145 (excluding aggravated-sexual-assault convictions from

parole eligibility if victim is under 6 years old). If convicted of any of his other charges,

he faces two to ten years’ incarceration on each conviction. See Tex. Penal Code Ann.

§§ 12.34 (setting punishment range for third-degree felonies at two to ten years’

incarceration and a fine up to $10,000), 21.11(d) (designating indecency with a child by

exposure as a third-degree-felony offense), 36.06(c) (designating retaliation as a third-

degree-felony offense), 42.092(c-1) (designating animal cruelty, as charged in this case,

as a third-degree-felony offense).

       The nature of the offenses is especially serious considering that his son was only

eight months old at the time of the alleged assault. Given the seriousness of the charges

                                             8
and the potential of a lengthy prison sentence, there is a heightened interest in securing

Hammond’s appearance at trial. See In re Hulin, 31 S.W.3d 754, 761 (Tex. App.—

Houston [1st Dist.] 2000, no pet.). And though Justine and Erin believed that he has

been falsely accused and that his confession was the result of duress or a “mental health

crisis,” the trial court, as the factfinder for purposes of the habeas hearing, was in the

best position to weigh their credibility and the evidence as a whole, and to consider it

in the context of the goal of securing his appearance at trial. Cf. Tex. Code Crim. Proc.

Ann. art. 38.04; Queeman v. State, 520 S.W.3d 616, 622 (Tex. Crim. App. 2017).

      Given the seriousness of the charges against him, especially the aggravated sexual

assault to which Hammond has confessed, and based on the record before us, we

cannot conclude that the trial court erred by weighing these factors in favor of the bail

amounts as set.

      B. Hammond’s local ties

      Hammond established that although he grew up just across the border in

Oklahoma, his family now lives in the Wichita Falls area. Justine and Erin assured the

trial court that they would ensure that he complied with any bond conditions and

attended court hearings, but Erin also admitted that they had been previously

unsuccessful in convincing him to seek mental-health treatment. And while he was

previously employed at a fast-food restaurant, the State pointed out that any further

employment in such a context would risk his exposure and interaction with children in

the community.

                                            9
      Any strength attributable to his family ties in the area were also weakened by

evidence of his struggles with suicidal ideations. See Ex parte Garner, No. 10-18-00129-

CR, 2018 WL 3469834, at *4 (Tex. App.—Waco July 18, 2018, no pet.) (mem. op., not

designated for publication) (noting defendant’s suicide threats rendered her a flight risk

and danger to the community and citing similar holdings). Erin admitted that he did

not have any mental healthcare provider outside of jail.

      Based on the record before us, his work history, family ties, and length of

residency do not weigh in favor of a lower bail amount.

      C. Ability to post bond

      Hammond’s cumulative bail obligation is $72,500, and if Hammond cannot meet

that obligation, this factor would weigh in his favor. But while Justine and Erin testified

that Hammond did not have the money to post such a bond, they provided no evidence

that they had contacted any bondsman regarding the minimum amount required to do

so or made any other effort to post bail. See Ex parte Miller, 631 S.W.2d 825, 827 (Tex.

App.—Fort Worth 1982, pet. ref’d) (noting that it is incumbent upon the applicant to

show that he has made an effort to furnish bail in the amount set).

      Even assuming—as Hammond’s counsel did—that the minimum would be

around $7,250, Hammond’s inability to fund such a bond is not dispositive to whether

his bail should be lowered. See Ex parte Jones, 803 S.W.2d 712, 716 (Tex. Crim. App.

1991). A defendant’s simple inability to meet the bail set by the trial court does not

automatically render it excessive; to hold otherwise would completely eliminate the trial

                                            10
court’s role in setting bond and place the accused “in the unique posture of determining

what his bond should be.” Ex parte Brown, 959 S.W.2d 369, 372 (Tex. App.—Fort

Worth 1998, no pet.) (quoting Ex parte Miller, 631 S.W.2d at 827); see also Ex parte Branch,

553 S.W.2d 380, 382 (Tex. Crim. App. 1977); Ex parte Cardenas, 557 S.W.3d 722, 734

(Tex. App.—Corpus Christi-Edinburg 2018, no pet.); Wright v. State, 976 S.W.2d 815,

820 (Tex. App.—Houston [1st Dist.] 1998, no pet.).

       Simply put, based on the record before us, this factor does not demand lower

bail amounts than those already set.

III. Conclusion

       Based on our thorough review of the record in light of the relevant factors, we

cannot conclude that Hammond met his burden to show that the bail amounts are

excessive. Accordingly, the trial court did not err by declining to lower Hammond’s

bail, and we affirm the trial court’s order.



                                                        /s/ Bonnie Sudderth
                                                        Bonnie Sudderth
                                                        Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: June 10, 2021




                                               11